Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Hargett on 4/2/21.

The application has been amended as follows:
Claim 1:
A rollable device comprising: a rollable display device; and a roller extending in a first direction and fixed to a first edge of the rollable display device, wherein the first edge extends in the first direction, wherein the rollable display device includes: a rollable display including a first surface displaying an image and a second surface disposed on another side of the first surface, wherein a first display edge of the rollable display and a portion of the second surface of the rollable display is supported by  the roller; a first protection film disposed on the first surface of the rollable display, wherein the first protection film extends beyond the first display edge of the rollable display; a second protection film of the rollable display and between the first protection film and the second protection film, wherein the first protection film extends beyond a first edge of the first adhesive layer and a first edge of the second adhesive layer adjacent to the first display edge of the rollable display, and wherein the first adhesion part has a larger modulus of elasticity than that of the first adhesive layer and the second adhesive layer.
Claim 10:
A rollable device comprising: a rollable display device; and a roller extending in a first direction and fixed to a first edge of the rollable display device, wherein the first edge extends in the first direction, wherein the rollable display device includes: a rollable display including a first surface and a second surface displaying an image and disposed on another side of the first surface, wherein a first display edge of the rollable display and a portion of the second surface of the rollable of the rollable display and between the first protection film and the second protection film, wherein the first protection film extends beyond a first edge of the first adhesive layer and a first edge of the second adhesive layer adjacent to the first display edge of the rollable display, and wherein the first adhesion part has a larger modulus of elasticity than that of the first adhesive layer and the second adhesive layer.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest  the second protection film; and a first adhesion part disposed adjacent to the first display edge of the rollable display and between the first protection film and the second protection film, wherein the first protection film extends beyond a first edge of the first adhesive layer and a first edge of the second adhesive layer adjacent to the first display edge of the rollable display, and wherein the first adhesion part has a larger modulus of elasticity than that of the first adhesive layer and the second adhesive layer, as set forth in the combination of the independent claims.
With respect to claim 10, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a first display edge of the rollable display and a portion of the second surface of the rollable display is supported by the roller; a first protection film disposed on the first surface of the rollable display, wherein the first protection film extends beyond the first display edge of the rollable display; a second protection film disposed on the second surface of the rollable display, wherein the second protection film extends beyond the first display edge of the rollable display; a first adhesive layer disposed between the rollable display and the first protection film; a second adhesive layer disposed between the rollable display and the second protection film; and a first adhesion part disposed adjacent to the first display edge of the rollable display and between the first protection film and the second protection film, wherein the first protection film extends beyond a first edge of the first adhesive layer and a first edge of the second adhesive layer adjacent to the first display edge of the rollable display, and wherein the first adhesion part has a larger modulus of elasticity than that of the first adhesive layer and the second adhesive layer, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, MIYAGUCHI (US 20110007042) in view of YAMAZAKI (US 20150155505), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841